DETAILED ACTION
	The instant application having Application No. 16/785,878 filed on 02/10/2020 is presented for examination by the Examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Broadest Reasonable Interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph: Use of “Means” (or “Step”) in Claim Drafting and Rebuttable Presumptions Raised.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, Sixth Paragraph, Invoked Despite Absence of “Means” 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: “a sense amplifier configured to..” “a control signal generator configured to ...” in claims 13 & 19. Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-

Claim Objections
Claims 1, 3, 16 and 19 are objected to because of the following informalities:  
Claim 1 recites the limitation “..between the PUF cell value and the stress PUF cell value.” Which should be changed to “..between the base PUF cell value and the stress PUF cell value.”  
Claim 3 is objected for the same rationale as claim 1 above.
Claim 16 recites the limitation “.. second control lines..” which should be changed to “.. second control line..”
Claim 19 recites the limitation “..the first and second control line..” which should be changed to “.. second control lines..” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “..the PUF cell value...” It is unclear if this limitation is referring to the “base PUF cell value” or the “stress PUF cell value.” To expedite prosecution, this limitation will be interpreted as either PUF cell value.
Claim 10 also recites the limitation “..the signal lines.” There is a lack of antecedent basis for this limitation in the claim.

Claim 11 recites the limitation “..the signal lines.” There is a lack of antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 10 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mai et al. (US 2017/0180140 A1-hereinafter Mai.)
Regarding claim 1, Mai discloses a method of determining a reliability of a physically unclonable function (PUF) cell of a device, comprising: 
(at least figure 3, element 302, [0025]-[0026], POS phase where (V+) & (V-) are provided in synchronization); 
determining a base PUF cell value based on an output of the PUF cell produced by the first signal and the second signal (at least [0025] & table 1, output of POS phase is determined.) 
providing a third signal to the first branch and a fourth signal to the second branch, the third signal and fourth signal being provided out of synchronization (at least figure 3, element 304, NEG phase where (V+) & (V-) are provided out of synchronization); 
determining a stressed PUF cell value based on an output of the PUF cell produced by the third signal and the fourth signal (at least [0025] & table 1, wherein output value of NEG phase does not match with output value of POS phase); 
determining that the PUF cell is unusable based on a difference between the PUF cell value and the stressed PUF cell value (at least table 1 & [0028], when output value of NEG phase does not match with output value of POS phase, SRAM cell is rejected.)

Regarding claim 5, Mai discloses the method of claim 1. Mai also discloses storing a mask in a computer-readable memory that identifies PUF cells of the device that are unusable based on reliability determinations ([0028]-[0029],Reliability Bitmap SRAM array.)

Regarding claim 8, Mai discloses the method of claim 1. Mai also discloses the PUF cell comprises two substantially similar transistors, one associated with the first branch and one associated with the second branch, each transistor controlling a voltage of a signal line (at least figure 2, transistors.)

Regarding claim 10, Mai discloses the method of claim 8. Mai also discloses  determining the PUF cell value comprises amplifying a difference between the signal lines (at least figures 2-3, [0025]-[0028], difference in output value is determined.)

Regarding claim 19, Mai discloses a device comprising a cell configured to provide a physically unclonable function (PUF) value, comprising: 
a first transistor having a gate controlled by a first control line, a first terminal connected to a first signal line, and a second terminal connected to a common node (at least figures 1-3, i.e.: a first transistor having a gate controlled by supplied voltage, and a second terminal connected to ground); and 
a second transistor having a gate controlled by a second control line, a first terminal connected to a second signal line, and a second terminal connected to the common node (at least figures 1-3, i.e.: a second transistor having a gate controlled by supplied voltage, and a second terminal connected to ground); 
wherein a sense amplifier is configured to determine a signal level difference between the first and second signal line to determine a PUF cell value (at least figure 3, table 1, POS output value is compared to NEG output value.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 9, 12 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mai et al. (US 2017/0180140 A1-hereinafter Mai.)
Regarding claim 2, Mai discloses the method of claim 1. Mai also discloses wherein the third and fourth signals are spaced in time by a predetermined amount ([0032], a break is taken between POS & NEG phases.) and
Mai does not explicitly disclose providing a fifth signal to the first branch and a sixth signal to the second branch, the fifth signal and sixth signal being spaced in time by a second predetermined amount; and determining a second stressed PUF cell value based on an output of the PUF cell produced by the fifth signal and the sixth signal (at least [0025][0028][0032], table 1, figure 3, when output value of NEG phase does not match with output value of POS phase.)
However, it is inherently if not obviously that Mai also discloses providing a fifth signal to the first branch and a sixth signal to the second branch, the fifth signal and sixth signal being spaced in time by a second predetermined amount; and determining a second stressed PUF cell value based on an output of the PUF cell produced by the (at least [0025][0028][0032], table 1, figure 3, when output value of NEG phase does not match with output value of POS phase.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to explicitly include the above steps in order to identify and determine reliability of values generated by other cells in a PUF array.  

Regarding claim 3, Mai also discloses the method of claim 2. Mai also discloses determining that the PUF cell is unusable based on a difference between the PUF cell value and the second stressed PUF cell value (at least [0025][0028][0032], table 1, figure 3, when output value of NEG phase does not match with output value of POS phase, SRAM cell is rejected.)

Regarding claim 4, Mai discloses the method of claim 1. Mai also inherently discloses repeating said providing first and second signals, determining a base PUF cell value, providing third and fourth signals, and determining a stressed PUF cell value for a plurality of additional PUF cells to determine additional unusable PUF cells (at least [0025][0028], the process of enrollment operation is repeated for other PUF cells in a PUF array.)

Regarding claim 9, Mai discloses the method of claim 8. Mai also obviously if not inherently discloses one terminal of each of the transistors is connected to a ground node or a source node (figures 1-3.)


Mai does not explicitly disclose determining a number of unusable PUF cells associated with the device, wherein the device is classified or rejected based on the number of unusable PUF cells.
	However, it is obvious that if the number of unusable PUF cells is high and the number of reliable PUF cells is low, then the key generated based on the reliable PUF cells will not be as strong, and vice versa, if the unusable PUF cells is low, and the number of reliable PUF cells is high, then the key generated based on the reliable PUF cells will be strong. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine whether to reject the device based on the number of unusable PUF cells to ensure keys generated therefrom are strong. 

Regarding claim 20, Mai inherently disclose the device of claim 19. Mai also inherently discloses the cell is a cell of a first type, wherein the device further includes a cell of a second type, wherein the cell of the second type comprises: 
a third transistor having a gate controlled by the second control line, a first terminal connected to the first signal line, and a second terminal connected to the common node (at least figures 1-3 [0020], i.e.: another cell in the PUF array having a third transistor having a gate controlled by supplied voltage, and a second terminal connected to ground); and 
(at least figures 1-3, [0020], i.e.: another cell in the PUF array having a fourth transistor having a gate controlled by supplied voltage, and a second terminal connected to ground.)

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mai and in view of Tazzari et al. (US 2018/0083774 A1-hereinafter Tazzari.)
Regarding claim 6, Mai discloses the method of claim 5. Mai also discloses  determining a device signature based on usable PUF cells using the mask ([0027]-[0030], reliable bits are used as key); 
Mai does not explicitly disclose transmitting the device signature from the device using a secure channel.
However, Tazzari discloses key (signature) is transmitted via a secure channel ([0056]-[0057], key is transmitted via SSL.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Tazzari into the method of Mai to ensure integrity of data in transmission.

Regarding claim 7, Mai and disclose the method of claim 6. Mai also discloses  providing a first operational signal to the first branch of the PUF cell and a second operational signal to the second branch of the PUF cell, the first and second signals (at least figure 3, element 302, (V+) & (V-) are provided in synchronization); 
determining an operational PUF cell value based on an output of the PUF cell produced by the first operational signal and the second operational signal (at least figure 3, element 304, (V+) & (V-) are provided out of synchronization); 
wherein the operational PUF cell value is used as a component of a signature of the device in operation ([0027]-[0030], value is used as key.)

Claim 11 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mai and in view of Lin et al. (US 2018/0102163 A1-hereinafter Lin.)
Regarding claim 11, Mai discloses the method of claim 8. 
Mai does not explicitly disclose pre-charging or pre-discharging the signal lines prior to providing the first signal and the second signal.
However, Lin disclose pre-charging or pre-discharging signal lines prior to providing signals (at least [0032], bit line (BL) and/or bit bar line (BBL) is pre-charged or pre-discharge before data bit is read.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lin into the method of Mai to ensure proper operation and protection of components in applications.

Regarding claim 13, Mai inherently discloses a device configured to provide a physically unclonable function (PUF) value, comprising: 
(at least figure 1, [0020], PUF array), each of the PUF cells comprising: 
a first transistor having a gate controlled by a first control line, a first terminal connected to a first signal line, and a second terminal connected to a common node (at least figures 1-2); 
and 
a second transistor having a gate controlled by a second control line, a first terminal connected to a second signal line, and a second terminal connected to the common node (at least figures 1-2); 
a sense amplifier configured to determine a signal level difference between the first and second signal lines to determine a PUF cell value (at least figure 3, [0022]); and 
a control signal generator configured to provide signals to the first control line and the second control line in both a synchronized manner and an asynchronous manner to identify unusable cells based on PUF cell value changes (at least figures 2-3, table 1, [0025]-[0028].)
	To support the inherency of Mai, Lin is brought in to explicitly disclose configuration of a device that provides a PUF value. The configuration clearly discloses transistors having gates controlled by control lines and a control signal generator that provides signals to the control lines (at least figures 2 & 3; [0033]-[0035].)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the configuration discloses by Lin into the device of Mai to provide a clear configuration of the device.
(Mai-at least figures 1 & 3; Lin-at least figure 2.)

Regarding claim 15, Mai and Lin disclose the device of claim 13.  Mai and Lin also disclose the control signal generator comprises a first multiplexer for selecting a delay for a signal on the first control line and a second multiplexer for selecting a delay for a signal on the second control line (Mai-at least figures 1 & 3, [0032]; Lin-at least [0022].)
	
Regarding claim 16, Mai and Lin disclose the device of claim 13. Mai and Lin also disclose the control signal generator is configured to control the PUF cells to determine whether PUF cell values changed when signals are provided to the first control line and the second control lines with different amounts of asynchronous time spacing (Mai-at least [0032]; Lin-at least [0038][0043].)
	
Regarding claim 17, Mai and Lin disclose the device of claim 13. Mai and Lin also disclose the first transistor and the second transistor are NMOS transistors (Lin-at lest [0015]-[0016]), wherein the common node is a ground node (Mai-at least figure 2; Lin-at least figure 3), wherein the device further comprises a precharging circuit (Lin-at least [0032]), the precharging circuit configured to charge the first and second signal lines before the control signal generator provides signals to the first control line and the (Lin-at least [0032][0035].)

Regarding claim 18, Mai and Lin disclose the device of claim 13. Mai and Lin also disclose wherein the first transistor and the second transistor are PMOS transistors (Lin-at least [0035]), wherein the common node is a source node (Mai-at least figure 2; Lin-at least figure 3; [0079]), wherein the device further comprises a predischarging circuit (Lin-at least [0025][0027]), the predischarging circuit configured to discharge the first and second signal lines before the control signal generator provides signals to the first control line and the second control line to begin charging the first and second signal lines via the PMOS transistors (Lin-at least [0032][0035].)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHY ANH T VU/Primary Examiner, Art Unit 2438